PER CURIAM.
Appellant, the former wife, challenges the trial court’s order awarding primary residential custody of the couple’s minor child to appellee, the former husband. The challenged order was based upon an unrecorded hearing, and appellant has not availed herself of Fla.R.App.P. 9.200(b)(4) to remedy the absence of a transcript. Because we cannot determine from the record whether error has been committed, the appealed order must be affirmed. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979); Walt v. Walt, 596 So.2d 761 (Fla. 1st DCA 1992).
AFFIRMED.
SMITH, MINER and WEBSTER, JJ., concur.